Mr. Justice Adams, dissenting: I do not concur in the foregoing opinion, which is based mainly on the judicial opinions of other states. Such opinions can only be regarded as authorities here in so far only as we conceive them to be in conformity with sound reason. The legislative assembly, in vesting appellant with authority to construct sidewalks, cannot, as I think, have intended or contemplated that appellant might, in the exercise of the power, plan and construct an unsafe sidewalk, or one not reasonably safe. Sidewalks are constructed for the convenience of pedestrians, and an unsafe sidewalk, instead of being a convenience is a danger. The law in this state has always been that a municipal corporation must exercise ordinary care to keep and maintain its sidewalks in a reasonably safe condition, and such being the law, it seems to me absurd that a municipal corporation may so plan and construct a sidewalk that, owing to its construction, it cannot be maintained in a reasonably safe condition; that if a person be injured by reason of a defective and unsafe sidewalk, and sues the municipality, it will be a sufficient answer to the suit to prove that it was so planned and constructed by the municipality. Such is not the law of this state. City of Chicago v. Bixby, 84 Ill. 82, cited in the foregoing opinion, is not authority for the proposition. that, if the defect complained of by a plaintiff was owing to the plan and original construction of the walk, there can be no recovery. In that case, as in this, the defect was in the construction. On the contrary, it is authority for the proposition that a municipality, in constructing a sidewalk, must exercise reasonable care to make it 'reasonably safe, and the cause was reversed and remanded because the evidence showed it to be reasonably safe, the court saying: “We think the evidence shows that the sidewalk was reasonably safe, and, if so, the city should not be held liable.” The court also uses the following expressions: “The city was bound only to the exercise of reasonable care in making this step.” Ib. 85. “It might be improperly constructed, and yet be entirely safe for persons passing over it, using reasonable care. The instruction was too broad. It should have required of the city only reasonable care and skill in constructing the step.” Ib. 87. In City of Chicago v. McGiven, 78 Ill. 347, the main question was as to the construction of the walk. A heavy piece of plate glass about twenty-two by twenty-four inches was inserted in the walk, and the question was whether such insertion in the walk was safe construction. Witnesses for the plaintiff were erroneously permitted to give their opinions as to whether the glass part of the walk was safe, in respect to which the court say: “The question whether the glass was unsafe, by reason of the too great smoothness or slipperiness of its surfacé, was not a question of science or skill. The decision of that question required no special knowledge, and it was easily determinable by the jury, upon a sufficient description of facts pertaining to the glass, and the use of it in a sidewalk, being given by the witnesses.” Thus the court held it a question for the jury on proper evidence, whether the construction was reasonably safe, and the court reversed and remanded the cause for another trial. In Village of Mansfield v. Moore, 124 Ill. 133, the sidewalk was built by the village, and the trial court instructed the jury that the “village would be liable to the plaintiff for negligence in the construction or maintenance of said walk, if, by reason of such negligence, the plaintiff was injured while exercising ordinary care, in passing over such walk.” Also, the trial court instructed the jury that “the law requires cities and villages to construct such sidewalks as they build in such manner as to be reasonably safe in their use, and also to keep and maintain the same in a reasonably safe condition.” By another instruction the jury were directed to determine whether the sidewalk, at the point where the injury occurred, was or was not constructed so as to be reasonably safe. The court refers to these instructions with approval. See also, City of McComb v. Smithers, 6 Brad. 470, 473; City of Chicago v. Richardson, 75 Ill. App. 198, and Pfeifer v. Town of Lake, 37 Ib. 367. The last case is similar to the present, and the trial court, as in this case, took the case from the jury, and this court reversed the judgment and remanded the cause for retrial. It was a question for the jury, in this case, whether the sidewalk was reasonably safe, and the judgment of the trial court should be reversed and the cause remanded.